DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1, 15, 20, 64, 65, and 67, amendments to the drawings, and amendments to the specification, in the response filed January 20, 2021, have been entered.
Claims 1, 4, 11, 15-16, 19-22, 24, 30, 37, 39, 48-49, 51, 56, 64-65, and 67 are currently pending in the above identified application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
For example, the citation of Smith & Waterman, Needleman & Wunsch, Pearson & Lipman, and Ausubel in para 0068 have not been included in an IDS with copies provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 67 recites the limitation “the yarn comprises: an outer sheath comprising the recombinant protein fiber.”  However, the yarn of claim 1 contains a plurality of recombinant proteins fibers.  It is unclear whether only one of the recombinant protein fibers of claim 1 is required in the outer sheath or the claim intends for the plurality of recombinant protein fibers to be in the outer sheath.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 15, 16, 19, 20-22, 24, 30, 37, 39, 48, 49, 51, 64, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/123450 to Spiber in view of US Pub. No. 2011/0009960 to Altman.
Regarding claims 1, 4, 11, 15, 16, 19, 20-22, 24, 30, 37, 39, 48, 49, 51, 64, 65, and 67, Spiber teaches fibers formed from a polymerized isolated spider silk protein that is recombinantly produced (Spiber, abstract, p. 1 lines 1-9, p. 5 lines 10- p. 6 lie 18, p. 28 line 24-p. 30 line 22, claim 20-21), wherein the spider silk protein consists of from 170 to 760 amino residues comprising a repetitive fragment of from 70 to 300 amino acid residues derived from the repetitive fragment of a spider silk protein and the spider silk protein is allowed to form polymers in a liquid medium that allows polymerization of the 2-REP-CT, NT-REP-CT, NT2-REP and NT-REP and the polymer consists of polymerized dimers of the spider protein (Id., p. 5 line 5- p. 6 line 18).  Spiber teaches REP protein fragment has an individual A segment having from 8 to 18 amino acid residues, wherein from 0 to 3 of the amino acid residues are not Ala (Id., p. 5 line 34- p. 6 line 3), reading on an alanine-rich region with 6 or more consecutive amino acids comprising an alanine content of at least 80%.  Spiber teaches REP containing individual G segment having from 12 to 30 amino acid residues with at least 40% of the amino acid residues are Gly (Id., p. 5 line 34- p. 6 line 8), reading on a glycine-rich region comprising a glycine content of at least 40%.  The REP has a molecular weight of 4.9 kDa to 21kDa based on a calculated molecular weight of 140 daltons for each Gly or Ala and 70-300 REP units (Id.).  Spiber teaches the individual G segment being an amino acid segment from 12 to 30 amino acids with a glycine content in the range of 40-60% and teaches embodiment that contain less than 40% alanine (Id., p. 20 line 33-p. 22 line 34).  The REP has a molecular weight of 4.9 kDa to 21kDa based on a calculated molecular weight of 140 daltons for each Gly or Ala and 70-300 REP units (Id., p. 5 line 34- p. 6 line 18, p. 18 lines 4-21).   Spiber teaches that it is possible to control the polymerization process and allows for optimization of parameters for obtaining silk polymers with the desirable properties and shapes (Id., p. 29 lines 15-18).  When polymerized the protein will be repeating units and contain amino acids from the N-terminal and C-terminal fragments.  Therefore, the protein forming the repeat unit would contain about 170 to 600 amino acid residues with a molecular weight above the claimed weight of at least 10 kDa and necessarily have at least two occurrence of the repetitive protein.  Spiber teaches the fiber has the capacity to be for spinning, weaving, twisting and similar procedures (Id., p. 29 lines 29-31), reading on the fibers being capable of being twisted together, such as to form a yarn, and being woven.  Spiber teaches the polymer, such as the fiber, having a tensile strength above 1 MPa, preferably above 100 MPa (Id., p. 29 lines 24-29), which indicates high tensile strength. Spiber teaches the fiber being useful in medical 
Spiber does explicitly teach the fibers being in the form of a yarn, wherein the plurality of the recombinant protein fibers are twisted around a common axis.
However, Altman teaches a prosthesis comprising a biocompatible and biodegradable fabric structure comprising yarns (Altman, abstract).  Altman teaches the yarn comprising silk fibroin fibers are twisted to form the yarn such that the fibers are twisted/intertwined enough to essentially lock in the relative fiber position  (Id., para 0025).  Altman teaches the fibroin fibers being twisted about each other at 0 to 11.8 twists per cm (claim 48) (Id., para 0027-0028, Fig. 2A-D), reading on a spun yarn (claim 4).  Altman teaches the silk can be sourced from genetically engineered cell and cultured cells from silkworms or spiders, and synthetic gene encoding silk or silk-like sequences (Id., para 0122).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the recombinant spider silk fibers of Spiber, wherein the fibers are twisted together to from a yarn as taught by Altman, motivated by the desire to form conventionally known silk protein fiber products suitable for use in implantable medical devices.
Regarding the claimed mean initial modulus of the recombinant protein fiber, although the prior art does not disclose this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since Spiber teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Spiber teaches the recombinant protein fiber having the claimed repeat units including the alanine-rich regions and glycine-rich region, including a MaSp2 dragline silk protein sequence, that has high tensile strength.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
2-REP-CT, NT-REP-CT, NT2-REP and NT-REP and the polymer consists of polymerized dimers of the spider protein (Id., p. 5 line 5- p. 6 line 18).  
While the reference does not specifically teach the claimed range of amino acid residues in the repetitive protein being 315 and having 6 alanine-rich regions and 6 glycine-rich regions (claim 15), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the number of amino acid residues, alanine-rich, and glycine-rich regions, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claims 16, 19, 21, the prior art combination teaches the protein having 170 to 600 amino acid residues and is defined by the formulas NT2-REP-CT, NT-REP-CT, NT2-REP and NT-REP and the polymer consists of polymerized dimers of the spider protein (Spiber, p. 5 line 5- p. 6 line 18).  The prior art combination teaches REP having the following L(AG)nAL, L(AG)nAL, L(GA)nL or L(GA)nGL, wherein GA or AG are G is a glycine-rich segment; A is an alanine-rich segment, and n is an integer from 2 to 10, comprises more than 150 amino acid residues, A is an alanine-rich segment or 8-18 residues present in 2-10 repeats, and G is a glycine-rich segment of 12-30 amino acids present in 2-10 repeats, wherein the 
Regarding claim 20 the prior art combination teaches the G segment form coil structure of 31-helix structures (Spiber, p. 21 line 30- p. 22 line 7), reading on, as best understood by Examiner, the glycine-rich regions form a plurality of beta-turn structures. As the alanine rich segment contain 100% alanine, the alanine rich segment would necessarily be in the form pf a plurality of nanocrystalline beta-sheets in the fiber, absent evidence to the contrary.
Regarding claims 22, 24, 30, 39, 49, and 51, the prior art combination teaches the new spider silk protein and gene result in polymer that are useful for their physical properties, especially the useful combination of high strength, elasticity, and light weight, including dragline silk including portions of MaSp 2(Spiber, p. 14 lines 1-p. 15 line 8, Table 1).  Although the prior art combination is silent with regards to the mean diameter change of the fibers when submerged as claimed (claim 22), the mean maximum tensile strength of the recombinant protein fibers (claim 24), the mean extensibility of recombinant protein fibers, mean toughness of the recombinant protein fibers (claim 39), the maximum tensile strength of the yarn (claim 49), and the initial modulus of the yarn (claim 51), the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a twist yarn of high strength and having elasticity formed from recombinant silk protein, including dragline silk MaSpII, and having a structure as claimed. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  	
Regarding claim 37, the prior art combination teaches the fiber having a diameter of more than 0.1 micron and a length of more than 5 mm (Spiber, p. 6 lines 15-18).  The prior art combination also 
Regarding claim 48, the prior art combination teaches the fibroin fibers being twisted about each other at 0 to 11.8 twists per cm (Altman, para 0027-0028).  While the reference does not specifically teach the claimed range of 5 to 100 turns per centimeter, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the twists per cm, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 64, the prior art combination teaches a plurality of the yarn being intertwined to form a fabric, including woven fabric for a textile and medical device fabric and teaches the end fabric product is distinct based on the yarn type used thus providing tremendous power through yarn design to meet clinical needs (Altman, para 0030, 0038, 0045).  The prior art combination teaches the ultimate tensile strength being at least 0.52 N/fiber and an elongation at break between about 10% and 50% (Id., para 0026).  The prior art combination is silent with regards to the tensile strength of the yarn.  Although 
Regarding claim 65, the prior art combination teaches the fiber having a diameter of more than 0.1 micron and a length of more than 5 mm (Spiber., p. 6 lines 15-18).  The prior art combination also teaches a yarn that contains 20 filaments and is 22 denier (Altman, para 0071, which equates to a denier of slight less than 1 denier per filament, about 0.9 denier.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the recombinant silk protein fibers, wherein the fiber have a linear density of 0.9 denier to form a yarn having a liner density of 20 denier as taught y Altman, motivated by the desire of forming silk protein fibers having conventionally known liner density predictably suitable for use in yarn that are used in implantable medical devices. The prior art combination teaches a plurality of the yarn being intertwined to form a fabric, including woven fabric for a textile and medical device fabric and teaches the end fabric product is distinct based on the yarn type used thus providing tremendous power through yarn design to meet clinical needs (Altman, para 0030, 0038, 0045), reading on a textile with the fibers having a mean denier less than 5.  The prior art combination teaches the absence of wax or hydrophobic coating promotes increase ell infiltration and teaches the desirability for hydrophilicity (Id., para 0024).
Regarding claim 67, the prior art combination teaches a twisted yarn for knitting or weaving that has a core group of fibers and an outer sheath (Altman, para 0045, Fig. 2A). The prior art combination teaches many yarn geometries and formation can be used including the formation of non-twisted bundles of fibroin fibers bound together by wrapping with silk, such as shown in Fig 2A (Id., para 0088, . 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Spiber in view of Altman, as applied to claims 1, 4, 11, 15, 16, 19, 20-22, 24, 30, 37, 39, 48, 49, 51, 64, 65, and 67 above, further in view of US Pub. No. 2009/0053288 to Eskridge.
Regarding claim 56, the prior art combination teaches yarn used in woven fabric, including dense weave fabrics (Altman, para 0086, 0045, 0075).  The prior art combination illustrates a plain weave (Id., Fig. 2B), reading on a plain weave 1/1 textile.  The weave pattern is a tailorable feature based on the desired properties of the fabric, such as strength, porosity, flexibility, and durability.  Absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the weave density, such as within the claimed pattern, motivated by the desire to influence the properties of the fabric including porosity and strength.  A weave density encompassing the claimed pattern is known within the medical fabric art as shown by Eskridge (Eskridge, abstract, Table 1)

Claim 1, 4, 11, 15, 16, 19, 20-22, 24, 30, 37, 39, 48, 49, 51, 64, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Spiber in view of Altman, as applied to claims 1, 4, 11, 16, 19, 20-22, 24, 30, 37, 39, 48, 49, 51, 64, 65, and 67 above, further in view of “The molecular structure of major ampullate silk protein of wasp spider Argiope brunnichi: A second blueprint for synthesizing de novo silk” to Zhang.
Regarding claims 1, 4, 11, 15, 16, 19, 20-22, 24, 30, 37, 39, 48, 49, 51, 64, 65, and 67, in the event that the prior art combination does not suggest the claimed structure with sufficient specificity, Zhang teaches dragline silk of orb-weaving spiders posse extremely high tensile strength and elasticity and teaches the isolation of full-length cDNA of MaSp2 of Argiope brunnichi that is useful for the design of silk-link material (Zhang, abstract, p. 152-153, Fig. 1).  The sequence in Fig. 1 (B) reads on the repeat unit structures claimed in claims 1, 11, 15, 16, 19, and 21.  Zhang teaches the hydrophilicity of A.bruennichi is predicted by the method Kyte and Doolittle, the poly-A (alanine-rich region) being hydrophobic and the glycine-rich regions being hydrophilic (Id., p. 152-154, Fig. 2, Table 2, p. 157).  Zhang teaches that MaSp2 regulates the crystalline state of the silk and allows for movement of the stiffer parts by the introduction of elasticity and that altering the ratio of MaSp1 to MaSp2 could result in modification of the fiber’s physical properties (Id., p. 156). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the biofilament of the prior art combination, wherein the silk protein comprises the MaSp2 of Argiope brunnichi (Seq No. 1, as taught by Zhang, motivated by the desire of using known dragline silk MaSpII and imparting hydrophilicity, strength, and elasticity to the fiber.
Regarding the claimed properties, although the prior art is silent with regards to these features, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a yarn of recombinant silk protein fibers .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15, 16, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of copending Application No. 15/705,185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose the same protein, comprised in a yarn.  As the protein is the same, the initial modulus of the protein fibers would be the same.  The form of the protein fiber having a linear density less than or equal to 6 dtex is disclosed in the specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
Applicant argues, with regards to the application of Spiber and Altman, that Spiber fails to teach the repeat unit comprising more than 300 amino acid residue.  Examiner respectfully disagrees.  As contain in the current grounds of rejection, Spiber teacher polymerizing the isolated protein and its use in fibers.  In this mapping, the protein itself corresponds to the repeat units and therefore teaches an amino acid residue content that overlaps with the claimed range. While the amino residue content of 
Applicant argues, with regards to the rejection of Spiber, Altman, and Zhang, that none of the repeat units identified by Zhang are more than 300 amino acid residue and therefore the prior art combination fails to teach the claimed invention.  Examiner respectfully disagrees.  As discussed above, the protein as a whole that is polymerized and formed into a fiber can contain more than 300 amino acid residues.  Zhang teaches that the incorporation of the MaSp2 can modify the properties of the fiber, including imparting hydrophilicity, strength, and elasticity.  Therefore the use of such amino acid sequence as part of the protein would have been obvious to one of ordinary skill in the art before the effective filing date.  The amino acid sequences disclosed by Zhang do not constitute the whole repetitive protein used to form the polymer.  Additionally, Zhang teaches combining protein types to control the property of the fiber, such as altering the ratio of MaSp1 and MaSp2, supporting the use of the sequence in conjunction with other amino acid residue groups.  The individual sequence is not the complete sequence of the protein polymerized and formed into a fiber.  This is similar to the instant invention that comprises MaSp2 dragline silk protein or the repeat comprising SEQ ID No 1 (claim 21), which the sequence of Zhang reads on.  If only containing the Sequence No. 1, the repeat unit of the instant invention would not meet the requirements of claim 1. 
Therefore, Examiner maintains the rejection detailed above based on the new mapping necessitated by amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2008154547 to Garb teaches recombinatly produced sider protein protein, scuh as from MaSp 1 and MaSp 2, used to form fiber, and having higher order repeat units.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER A GILLETT/               Examiner, Art Unit 1789